DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rebekah Holtz on 22 April 2021.

The application has been amended as follows:
In claim 12, line 20, the phrase “the pivot end” has been replaced with the phrase --the end portion--;
In claim 18, line 3, the phrase “the proximal end” has been replaced with the phrase --the end portion--;
In claim 18, line 6, the phrase “a proximal end” has been replaced with the phrase --the end portion--;

Election/Restrictions
Claim 12 is allowable. The restriction requirement among species A and B, as set forth in the Office action mailed on 29 August 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 29 August 2019 is withdrawn.  Claim 18, directed to Species B is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1-4, 6-12, 14, 17, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see page 9, lines 9-24 and page 10, lines 8-15, filed 17 February 2021, with respect to amended claim 1, claim 7, and amended claim 12 have been fully considered and are persuasive.  The rejection of 25 November 2020 has been withdrawn. 
Claims 2-4, 6, 8-11, 14, 17, and 18 respectively depend from claims 1, 7, and 12, and are thus allowable by way of such dependence.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M BUECHNER whose telephone number is (571)270-5171.  The examiner can normally be reached on 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




Patrick M. Buechner
/Patrick M. Buechner/Primary Examiner, Art Unit 3754